Citation Nr: 1138059	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for pulmonary edema.

4.  Entitlement to service connection for bronchial infections.

5.  Entitlement to service connection for angina.

6.  Entitlement to service connection for congestive heart failure.

7.  Entitlement to service connection for coronary artery disease.

8.  Entitlement to service connection for hypertensive heart disease.

9.  Entitlement to service connection for pulmonary hypertension.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2008, the Board denied service connection for the issues listed herein, as well as service connection for asthma, shortness of breath, and sleep apnea.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the parties submitted a Joint Motion requesting a partial remand of the issues listed above.  The Veteran indicated that he did not wish to appeal the Board's decision denying service connection for asthma, shortness of breath, and sleep apnea and indicated his wish to withdraw his appeal on those issues.  The Court granted the Joint Motion, thus vacating the Board's denial of the service connection claims for COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension and remanding the matters for additional development.

This matter was remanded in December 2009 for additional development, which has not been adequately completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Veteran submitted additional evidence pertinent to some of his claims in August 2011.  He did not submit a waiver of initial RO review.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2009, the Board remanded the service connection claims for COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension for VA examinations.  The Veteran was afforded a VA examination in May 2010.  The examination was conducted by a physician's assistant.  Addendum opinions were provided in March 2011 by a VA doctor.  Unfortunately, it appears that the May 2010 VA examiner may not have conducted all necessary testing to determine whether the Veteran currently suffers the disabilities in question.  

The Veteran specifically argues that the May 2010 examiner's opinions and the March 2011 doctor's addendum opinions rely on outdated test results.  Further, it appears that both VA examiners failed to address lay allegations and failed to provide adequate rationale to support their opinions.  Where existing examinations are inadequate for rating purposes, a VA examination will be authorized.  38 C.F.R. § 3.326.  Therefore, a remand is necessary to allow for new VA examinations.

In addition, the Veteran submitted private treatment records in July 2011.  This evidence was not accompanied by a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board must remand the Veteran's claims for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examinations to determine the nature and etiology of his COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension (if any).  The examiner must be provided with the claims file for review and the examiner should indicate review in the examination report.

Complete all necessary testing, to include testing for lead exposure, if applicable, to determine if the Veteran has COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension.

The examiner is then asked to indicate for each disability whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during active service or was caused by the Veteran's active service from August 1957 to July 1959.  Each disability must be individually identified and discussed.

The examiner is asked to discuss the private opinion from Dr. S.K., dated November 2006, that indicates that the Veteran's respiratory problems are a result of his in-service exposure to lead, and to discuss the medical literature submitted purporting to link lead paint exposure to the Veteran's heart disabilities.  If possible, the examiner is asked to review the Joint Motion of September 2009.

It is important for the heath care provider to understand that this case has been to the Veterans Court and will most likely be returned from the Veterans Court unless the Board can make a good faith effort to address the questions posed by the Joint Motion, notwithstanding that the foundation of the Joint Motion is, at best, highly unclear (the Board fully understands that Dr. S.K. provides little basis for his widely speculative opinion) or that the Veteran served on active duty more than 50 years ago.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

2.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

